


--------------------------------------------------------------------------------

EXHIBIT 10.2 

 
 
 
 
 
 
 
 
 
CONTRIBUTION, CONVEYANCE
 
 
AND ASSUMPTION AGREEMENT
 
 
BY AND AMONG
 
 
EL PASO PIPELINE PARTNERS, L.P.
 
 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
 
 
EL PASO SNG HOLDING COMPANY, L.L.C
 
 
EPPP SNG GP HOLDINGS, L.L.C
 
SOUTHERN NATURAL GAS COMPANY
 
AND
 
 
EL PASO CORPORATION
 
 


 
 


 
 
March 14, 2011
 


 


 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 

 RECITALS        
ARTICLE 1
DEFINITIONS
       
ARTICLE 2
TRANSFER, CONTRIBUTIONS AND ACKNOWLEDGMENTS
        Section  2.1
Transfer by EP SNG of the Subject Interest to the Operating Company
3 Section  2.2
Contribution by the Operating Company of the Subject Interest to EPPP SNG 
3 Section  2.3
Payment of the Consideration
3        
ARTICLE 3
FURTHER ASSURANCES
        Section   3.1
Further Assurances 
3 Section   3.2 Other Assurances  3    
 
 
ARTICLE 4
CLOSING TIME
       
ARTICLE 5
MISCELLANEOUS
        Section   5.1
Order of Completion of Transactions
4 Section   5.2
Headings; References; Interpretation
4 Section   5.3
Successors and Assigns
4 Section   5.4
No Third Party Rights
4 Section   5.5
Counterparts
4 Section   5.6
Governing Law
5 Section   5.7 Severability  5 Section   5.8
Amendment or Modification
5 Section   5.9
Integration
5 Section   5.10 Deed; Bill of Sale; Assignment 5

 
 
 
i
 

--------------------------------------------------------------------------------

 


 
CONTRIBUTION, CONVEYANCE
 
 
AND ASSUMPTION AGREEMENT
 
This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of March 14, 2011, is entered into by and among El Paso Pipeline Partners,
L.P., a Delaware limited partnership (the “Partnership”), El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company and
direct wholly-owned subsidiary of the Partnership (the “Operating Company”),  El
Paso SNG Holding Company, L.L.C., a Delaware limited liability company and
direct wholly-owned subsidiary of El Paso Corporation (“EP SNG”), EPPP SNG GP
Holdings, L.L.C., a Delaware limited liability company and an indirect
wholly-owned subsidiary of the Partnership (“EPPP SNG”), Southern Natural Gas
Company, a Delaware general partnership (“SNG”), , and El Paso Corporation, a
Delaware corporation (“El Paso”).  The parties to this Agreement are
collectively referred to herein as the “Parties.”  El Paso and EP SNG are
referred to herein collectively as the “Contributing Parties.” Capitalized terms
used herein shall have the meanings assigned to such terms in Section 1.1.
 
 
RECITALS
 
WHEREAS, the Contributing Parties desire to transfer to the Partnership a 25%
general partner interest in SNG (the “Subject Interest”) pursuant to the terms
of the Contribution Agreement (as defined below) and this Agreement; and
 
WHEREAS, EP SNG owns a 40% general partner interest in SNG and EPPP SNG owns a
60% general partner interest in SNG; and
 
WHEREAS, after giving effect to the completion of the contribution of the
Subject Interest referred to above pursuant to the terms of this Agreement and
the Contribution Agreement (as defined below), EPPP SNG will own an 85% general
partner interest in SNG and EP SNG will own an 15% general partner interest in
SNG; and
 
WHEREAS, in order to accomplish the objectives and purposes in the preceding
recitals, and to effect the intent of the Parties in connection with the
consummation of the transactions contemplated hereby, the Partnership, the
Operating Company, EP SNG, EPPP SNG, SNG and El Paso entered into that certain
Contribution Agreement (the “Contribution Agreement”), dated March 4, 2011
pursuant to which the Partnership agreed to acquire the Subject Interest from
the Contributing Parties for aggregate consideration of $667.04 million (as may
be adjusted pursuant to the Contribution Agreement) (the “Consideration”).
 
WHEREAS, concurrently with the consummation of the transactions contemplated
hereby (the “Closing”), each of the following shall occur:
 
1. EP SNG will transfer the Subject Interest to the Operating Company.
 
2. The Operating Company will contribute the Subject Interest to EPPP SNG.
 
3. The general partnership agreement of SNG will be amended to the extent
necessary to reflect the matters and transactions mentioned in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:
 
ARTICLE 1
DEFINITIONS
 
 
Section 1.1                      The following capitalized terms shall have the
meanings given below.
 

  (a)    “Agreement” has the meaning assigned to such term in the first
paragraph of this Agreement.           (b)    “Consideration” has the meaning
assigned to such term in the Contribution Agreement.           (c)    “Closing”
has the meaning assigned to such term in the recitals.           (d)    “Closing
Date” has the meaning assigned to such term in the Contribution Agreement.      
    (e)    “Closing Time” shall mean 9:00 a.m. Houston, Texas time on the
Closing Date.           (f)    “Contributing Parties” has the meaning assigned
to such term in the first paragraph of this Agreement.           (g)  
 “Contribution Agreement” has the meaning assigned to such term in the recitals.
          (h)    “El Paso” has the meaning assigned to such term in the first
paragraph of this Agreement.           (i)     “EP SNG” has the meaning assigned
to such term in the first paragraph of this Agreement.           (j)     “EPPP
SNG” has the meaning assigned to such term in the first paragraph of this
Agreement.           (k)    “Operating Company” has the meaning assigned to such
term in the first paragraph of this Agreement.           (l)    “Parties” has
the meaning assigned to such term in the first paragraph of this Agreement.    
      (m)     “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.

 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 

          (n)    “SNG” has the meaning assigned to such term in the first
paragraph of this Agreement.           (o)    “Subject Interest” has the meaning
assigned to such term in the recitals.

 
 
ARTICLE 2
TRANSFER, CONTRIBUTIONS AND ACKNOWLEDGMENTS
 
 
Section 2.1 Transfer by EP SNG of the Subject Interest to the Operating
Company.  EP SNG hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Operating Company, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interest, and the Operating Company hereby accepts such Subject
Interest from EP SNG.
 
Section 2.2 Contribution by the Operating Company of the Subject Interest to
EPPP SNG. The Operating Company hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to EPPP SNG, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interest, and EPPP SNG hereby accepts such Subject Interest from
the Operating Company.
 
Section 2.3 Payment of the Consideration. The Parties acknowledge that the
Operating Company has paid the Consideration to EP SNG.  EP SNG hereby
acknowledges receipt of the Consideration.
 
 
ARTICLE 3
FURTHER ASSURANCES
 
 
Section 3.1 Further Assurances.  From time to time after the Closing Time, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) to more fully assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) to more fully and effectively vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
 
Section 3.2 Other Assurances.  From time to time after the Closing Time, and
without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement.  It is the express intent
of the Parties that the Partnership or its subsidiaries own the Subject
Interests that are identified in this Agreement.
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE 4
CLOSING TIME
 
 
    Notwithstanding anything contained in this Agreement to the contrary, none
of the provisions of Article 2 or Article 3 of this Agreement shall be operative
or have any effect until the Closing Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 5, without further action by any Party hereto.
 
 
ARTICLE 5
MISCELLANEOUS
 
 
Section 5.1 Order of Completion of Transactions.  The transactions provided for
in Article 2 and Article 3 of this Agreement shall be completed immediately
following the Closing Time in the following order: first, the transactions
provided for in Article 2 shall be completed in the order set forth therein; and
second, following the completion of the transactions as provided in Article 2,
the transactions, if they occur, provided for in Article 3 shall be completed.
 
Section 5.2 Headings; References; Interpretation.  All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
 
Section 5.3 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
 
Section 5.4 No Third Party Rights.  The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
 
Section 5.5 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
Section 5.6 Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
Section 5.7 Severability.  If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
 
Section 5.8 Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
 
Section 5.9 Integration.  This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the Parties hereto after the date of this Agreement.
 
Section 5.10 Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
 
 
 
[Signature pages follow]
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first above written.
 
 
 

  EL PASO PIPELINE PARTNERS, L.P.           By:
EL PASO PIPELINE GP COMPANY, L.L.C.,
its general partner
                     
 
By:
     /s/ John J. Hopper       Name:   John J. Hopper       Title:   Vice
President and Treasurer  

 
 
 

 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
                     
 
By:
     /s/ John J. Hopper       Name:   John J. Hopper       Title:   Vice
President and Treasurer  

 
 
 

 
EL PASO SNG HOLDING COMPANY, L.L.C.
                     
 
By:
     /s/ John J. Hopper       Name:   John J. Hopper       Title:   Vice
President and Treasurer  

 
 
 

 
EPPP SNG GP HOLDINGS, L.L.C.
                     
 
By:
     /s/ John J. Hopper       Name:   John J. Hopper       Title:   Vice
President and Treasurer  

 
 
 
 
[Signature page to Contribution, Conveyance and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

 
SOUTHERN NATURAL GAS COMPANY
                     
 
By:
     /s/ John J. Hopper       Name:   John J. Hopper       Title:   Vice
President and Treasurer  

 
 
 

 
EL PASO CORPORATION
                     
 
By:
     /s/ John R. Sult       Name:   John R. Sult       Title:   Executive Vice
President  

 

 
 
 
 
 
 
 
 
[Signature page to Contribution, Conveyance and Assumption Agreement]
 

--------------------------------------------------------------------------------
